As filed with the Securities and Exchange Commission on May 7, 2012 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Swift Transportation Company (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2646153 (I.R.S. Employer Identification No.) 2200 South 75th Avenue Phoenix, Arizona 85043 Swift Transportation Company 2012 Employee Stock Purchase Plan (Full title of the plan) James Fry, Esq. Executive Vice President, General Counsel and Corporate Secretary Swift Transportation Company 2200 South 75th Avenue Phoenix, Arizona 85043 (602)269-9700 (Name and address, including zip code, and telephone number, including area code, of agent for service) Copies to: Richard B. Aftanas, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036-6522 (212)735-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities and Exchange Act of 1934. Large Accelerated Filerþ Accelerated Filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price Amount of registration fee Class A common stock, par value $0.01 per share Pursuant to Rule 416(c) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers additional shares of the registrant’s ClassA common stock that may become issuable under the 2012 Stock Purchase Plan (as defined below) by reason of certain corporate transactions or events, including any stock dividend, stock split, recapitalization or any other similar transaction effected without the receipt of consideration which results in an increase in the number of outstanding shares of the registrant’s ClassA common stock. Estimated solely for the purpose of determining the registration fee pursuant to Rule 457(h)(1) of the Securities Act. PART I. INFORMATION REQUIRED IN THE SECTION 10(A) PROSPECTUS The documents containing the information specified in PartI of Form S-8 will be delivered to participants in the Swift Transportation Company 2012 Employee Stock Purchase Plan, effective July 1, 2012 (the “2012 Stock Purchase Plan”), covered by this Registration Statement prepared by Swift Transportation Company (the “Company”) to register shares of its ClassA common stock, par value $0.01 per share (the “ClassA Common Stock”), in accordance with Form S-8 and Rule428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”). Such documents are not required to be, and are not, filed with the Securities and Exchange Commission (the “Commission”), either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule424 under the Securities Act. These documents and the documents incorporated by reference into this Registration Statement pursuant to Item3 of PartII of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. PART II. INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents filed with the Commission by the Company pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated by reference into this Registration Statement: a) the Company’s Annual Report on Form 10-K filed on February 27, 2012; b) the Company’s Current Reports on Form 8-K filed on January 4, 2012, February 21, 2012, March 8, 2012 and April 19, 2012 with respect to Items 1.01 and 8.01 only; and c) the description of the Company’s ClassA Common Stock contained in the Company’s Registration Statement on Form 8-A, filed with the Commission on December 13, 2010. All documents subsequently filed by the Company pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing by the Company of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold or that deregisters all securities then remaining unsold shall be deemed to be incorporated by reference herein and to be a part hereof from the date of filing of such documents with the Commission. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document which also is incorporated or deemed to be incorporated by reference herein modifies or supersedes such statement. Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. Not applicable. Item6. Indemnification of Directors and Officers. Section102(b)(7) of the Delaware General Corporation Law, (the “DGCL”), provides that a corporation may eliminate or limit the personal liability of a director to the corporation or its stockholders for monetary damages for breach of fiduciary duty as a director; provided that such provision shall not eliminate or limit liability of a director (i)for any breach of the director’s duty of loyalty to the corporation or its stockholders, (ii)for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (iii)under Section 174 of the DGCL (regarding, among other things, the payment of unlawful dividends), or (iv)for any transaction from which the director derived an improper personal benefit. The Company’s amended and restated certificate of incorporation includes a provision that eliminates the personal liability of directors for monetary damages for breach of fiduciary duty as a director to the fullest extent permitted by Delaware law. In addition, the Company’s amended and restated certificate of incorporation also provides that the Company must indemnify its directors and officers to the fullest extent authorized by law. The Company is also expressly required to advance certain expenses to its directors and officers and to carry directors’ and officers’ insurance providing indemnification for its directors and officers for certain liabilities. The Company believes that these indemnification provisions and the directors’ and officers’ insurance are useful to attract and retain qualified directors and executive officers. Section145(a) of the DGCL empowers a corporation to indemnify any director, officer, employee, or agent, or former director, officer, employee, or agent, who was or is a party or is threatened to be made a party to any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative, or investigative (other than an action by or in the right of the corporation) by reason of his service as a director, officer, employee, or agent of the corporation, or his service, at the corporation’s request, as a director, officer, employee, or agent of another corporation or enterprise, against expenses (including attorneys’ fees), judgments, fines, and amounts paid in settlement actually and reasonably incurred by such person in connection with such action, suit, or proceeding, provided that such director or officer acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding; provided that such director or officer had no reasonable cause to believe his conduct was unlawful. Section145(b) of the DGCL empowers a corporation to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending, or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that such person is or was a director, officer, employee, or agent of another enterprise, against expenses (including attorneys’ fees) actually and reasonably incurred in connection with the defense or settlement of such action or suit; provided that such director or officer acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, except that no indemnification may be made in respect of any claim, issue, or matter as to which such director or officer shall have been adjudged to be liable to the corporation unless and only to the extent that the Delaware Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such director or officer is fairly and reasonably entitled to indemnity for such expenses which the court shall deem proper. Notwithstanding the preceding sentence, except as otherwise provided in the bylaws, the Company is required to indemnify any such person in connection with a proceeding (or part thereof) commenced by such person only if the commencement of such proceeding (or part thereof) by any such person was authorized by the Company’s board of directors. Item7. Exemption from Registration Claimed. Not applicable. Item8. Exhibits. A list of exhibits filed as part of this Registration Statement on Form S-8 is included in the ExhibitIndex which is incorporated herein by reference. Item9. Undertakings. The undersigned registrant hereby undertakes: a) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) To include any prospectus required by Section10(a)(3) of the Securities Act; (ii) To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided, however, that paragraphs (a)(i) and (a)(ii)do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the registrant pursuant to Section13 or Section 15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. b) That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. c) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. d) That, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference in the Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. e) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Phoenix, State of Arizona, on the 7th day of May, 2012. SWIFT TRANSPORTATION COMPANY By: /s/ James Fry Name: James Fry Title: Executive Vice President, General Counsel and Corporate Secretary POWER OF ATTORNEY KNOWN ALL MEN BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Jerry Moyes, Virginia Henkels and James Fry, and each of them, the true and lawful attorneys-in-fact and agents of the undersigned, with full power of substitution and resubstitution, for and in the name, place and stead of the undersigned, to sign in any and all capacities (including, without limitation, the capacities listed below), the Registration Statement on Form S-8 filed herewith, including post-effective amendments, and registration statements filed pursuant to Rule462 under the Securities Act, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, or Commission, and hereby grants to such attorneys-in-fact and agents full power and authority to do and perform each and every act and anything necessary to be done to enable Swift Transportation Company to comply with the provisions of the Securities Act and the requirements of the Commission as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all that each said attorneys-in-fact and agents or his or her substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Jerry Moyes Chief Executive Officer and Director May 7, 2012 Jerry Moyes (Principal executive officer) /s/ Virginia Henkels Executive Vice President and Chief Financial May 7, 2012 Virginia Henkels Officer (Principal financial officer) /s/ Cary M. Flanagan Vice President and Corporate Controller May 7, 2012 Cary M. Flanagan (Principal accounting officer) /s/ Richard H. Dozer Director May 7, 2012 Richard H. Dozer /s/ David Vander Ploeg Director May 7, 2012 David Vander Ploeg /s/ Glenn Brown Director May 7, 2012 Glenn Brown /s/ William Post Chairman May 7, 2012 William Post EXHIBIT INDEX Exhibit Description Specimen ClassA Common Stock Certificate of Swift Transportation Company (incorporated by reference from Exhibit4.1 to the Registration Statement on FormS-1 originally filed on July22, 2010 (File No.333-168257)) Opinion of Skadden, Arps, Slate, Meagher & Flom LLP Consent of KPMG LLP Consent of Skadden, Arps, Slate, Meagher & Flom LLP (included in Exhibit5.1) Powers of Attorney (included on signature page herein) Swift Transportation Company 2012 Employee Stock Purchase Plan, effective July 1, 2012.
